DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 3-6 recite “the NFET including … one nano-channel … at least one dielectric layer … at least one dielectric layer forming a charge trapping layer”.  Lines 8-11 recite “the PFET including … one nano-channel … at least one dielectric layer … at least one dielectric layer forming a charge trapping layer”.  It is not clear, from these limitations, whether the elements in lines 8-11 are intended to be the same as the elements of lines 3-6, or whether they are intended to be different elements.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation of liens 8-11 as “the PFET including … one second nano-channel … at least one second dielectric layer … at least second one dielectric layer forming a second charge trapping layer”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SAKUMA (US 20140273372).
Regarding claim 1, SAKUMA discloses a semiconductor device comprising: 
a stack of field-effect transistors (FETs) (stack of devices comprising transistors Na, Nb, Nc and Nd, see fig 1-3, 5 and 53, para 31-32) formed on a substrate (substrate 1, see fig 1-3, 5 and 53, para 26), 
the stack extending perpendicular to a surface of the substrate (the stack of devices Na, Nb, Nc and Nd are stacked in a direction perpendicular to the top surface of the substrate, see fig 53), each FET in the stack of FETs including one nano- channel (active layers 3a, 3b, 3c and 3d, see fig 53, para 27-28) that connects one source/drain region on a first side of the FET (left impurity region 23, see fig 53, para 197) with another source/drain region on an opposite side of the FET (right impurity region 23, see fig 53, para 197), 
wherein at least one dielectric layer (insulator 5, see fig 53 and 5, para 33) is formed around the nano-channel (5 is formed at least partially around 3, see fig 5), the at least one dielectric layer forming a charge trapping layer (5b can be a charge storage layer for a charge trap, see fig 5, para 33-35).
Regarding claim 4, SAKUMA discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a first oxide layer (5a can be SiO, see fig 5, para 60) formed around the nano- channel, a high dielectric constant (k) dielectric layer (5b can be HfO, see fig 5, para 62) formed around the first oxide layer, and a second oxide layer (5c can be SiO, see fig 5, para 64) formed around the high k dielectric layer.
Regarding claim 5, SAKUMA discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a first oxide layer (5a can be SiO, see fig 5, para 60) formed around the nano- channel, and a high dielectric constant (k) dielectric layer (5b can be HfO, see fig 5, para 62) formed around the first oxide layer.
Regarding claim 6, SAKUMA discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a high dielectric constant (k) dielectric layer (5b can be HfO, see fig 5, para 62) formed around the nano-channel.
Regarding claim 7, SAKUMA discloses the semiconductor device according to claim 4, wherein the high k dielectric layer is HfO2 (5b can be HfO, see fig 5, para 62).
Regarding claim 8, SAKUMA discloses the semiconductor device according to claim 5, wherein the high k dielectric layer is HfO2 (5b can be HfO, see fig 5, para 62).
Regarding claim 9, SAKUMA discloses the semiconductor device according to claim 6, wherein the high k dielectric layer is HfO2 (5b can be HfO, see fig 5, para 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKUMA (US 20140273372) in view of BALAKRISHNAN (US 9837414).
Regarding claim 2, SAKUMA discloses the semiconductor device according to claim 1.
SAKUMA fails to explicitly disclose a device, wherein each FET in the stack of FETs is an n-type field-effect transistor (NFET).
BALAKRISHNAN discloses a device, wherein each FET in the stack of FETs is an n-type field-effect transistor (NFET) (the devices can be n-type or p-type FETs, see para 51).
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the doping of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the doping of BALAKRISHNAN in order to improve area scaling (see BALAKRISHNAN para 3).
Regarding claim 3, SAKUMA discloses the semiconductor device according to claim 1.
SAKUMA fails to explicitly disclose a device, wherein each FET in the stack of FETs is a p-type field-effect transistor (PFET).
BALAKRISHNAN discloses a device, wherein each FET in the stack of FETs is a p-type field-effect transistor (PFET) (the devices can be n-type or p-type FETs, see para 51).
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the doping of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the doping of BALAKRISHNAN in order to improve area scaling (see BALAKRISHNAN para 3).
Regarding claim 10, SAKUMA discloses the semiconductor device according to claim 2.
SAKUMA fails to explicitly disclose a device, wherein the nano-channel is a channel of intrinsic epi or p-type channel.
BALAKRISHNAN discloses a device, wherein the nano-channel is a channel of intrinsic epi or p-type channel (nanowires 62 can be p-type, see para 56).
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the doping of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the doping of BALAKRISHNAN in order to improve area scaling (see BALAKRISHNAN para 3).
Regarding claim 11, SAKUMA discloses the semiconductor device according to claim 2.
SAKUMA fails to explicitly disclose a device, wherein the nano-channel is a channel of doped n epi or n-type channel.
BALAKRISHNAN discloses a device, wherein the nano-channel is a channel of doped n epi or n-type channel (nanowires 62 can be n-type, see para 56).
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the doping of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the doping of BALAKRISHNAN in order to improve area scaling (see BALAKRISHNAN para 3).
Regarding claim 12, SAKUMA discloses the semiconductor device according to claim 3.
SAKUMA fails to explicitly disclose a device, wherein the nano-channel is a channel of intrinsic epi or n-type channel.
BALAKRISHNAN discloses a device, wherein the nano-channel is a channel of intrinsic epi or n-type channel (nanowires 62 can be n-type, see para 56).
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the doping of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the doping of BALAKRISHNAN in order to improve area scaling (see BALAKRISHNAN para 3).
Regarding claim 13, SAKUMA discloses the semiconductor device according to claim 3.
SAKUMA fails to explicitly disclose a device, wherein the nano-channel is a channel of doped p epi or p-type channel.
BALAKRISHNAN discloses a device, wherein the nano-channel is a channel of doped p epi or p-type channel (nanowires 62 can be p-type, see para 56).
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the doping of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the doping of BALAKRISHNAN in order to improve area scaling (see BALAKRISHNAN para 3).
Regarding claim 14, SAKUMA discloses the semiconductor device according to claim 1.
SAKUMA fails to explicitly disclose a device, wherein each FET in the stack of FETs is either an n-type field-effect transistor (NFET) or a p- type field-effect transistor (PFET).
BALAKRISHNAN discloses a device, wherein each FET in the stack of FETs is either an n-type field-effect transistor (NFET) or a p- type field-effect transistor (PFET) (the devices can be n-type or p-type FETs, see para 51).
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the doping of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the doping of BALAKRISHNAN in order to improve area scaling (see BALAKRISHNAN para 3).
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALAKRISHNAN (US 9837414) in view of SAKUMA (US 20140273372).
Regarding claim 15, as best as the examiner is able to ascertain the claimed invention, BALAKRISHNAN discloses a semiconductor charge trap current complimentary field-effect transistor (CFET) device comprising: 
an n-type field effect transistor (NFET) (the bottom device can be an nFET, see fig 17, para 51) formed on a substrate (fig 17, 10, para 23), the NFET including one nano-channel (bottom channels 62, see fig 17, para 56) that connects source/drain regions of the NFET (fig 17, 50, para 46), wherein at least one dielectric layer (layer of the gate dielectric 72 around the bottom channels 62, see fig 17, para 58) is formed around the nano-channel,
a p-type field effect transistor (PFET) (the top device can be a pFET, see fig 17, para 51) formed on the substrate and positioned directly above the NFET (the top channels 62 and s/d structures 54 are above the bottom channels 62 and s/d structures 50, see fig 17) with at least one spacer (fig 17, 52, para 48) separating the NFET from the PFET, the PFET including one nano-channel (top two channels 62 of the top device, see fig 17, para 56) that connects source/drain regions of the PFET, wherein at least one dielectric layer (layer of the dielectric layer 72 around the top channels 62, see fig 17) is formed around the nano-channel,
wherein the drain region of the PFET is connected to the source region of the NFET (a S/D 50 is connected to a S/D 54 by 86, see fig 17, para 67) via dielectric isolation (fig 17, 52, para 48) therebetween.
BALAKRISHNAN fails to explicitly disclose a device wherein the at least one dielectric layer forming a charge trapping layer; and
the at least one dielectric layer forming a charge trapping layer.
SAKUMA discloses a device wherein the at least one dielectric layer forming a charge trapping layer (gate dielectric 5 can comprise charge trapping layer 5b, see fig 5); and
the at least one dielectric layer forming a charge trapping layer (gate dielectric 5 can comprise charge trapping layer 5b, see fig 5).
BALAKRISHNAN and SAKUMA are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BALAKRISHNAN with the charge trapping layer of SAKUMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BALAKRISHNAN with the charge trapping layer of SAKUMA in order to make a charge-storage type memory device (see SAKUMA para 35). 
Regarding claim 16, as best as the examiner is able to ascertain the claimed invention,  BALAKRISHNAN and SAKUMA disclose the semiconductor device according to claim 15.
BALAKRISHNAN further discloses a device, wherein the nano-channel of the PFET is a channel of intrinsic epi or n-type channel (62 in the top array 200 can be n-type, see para 56) and the nano-channel of the NFET is a channel of intrinsic epi or p-type channel (62 in bottom array 100 can be p-type, see para 56), or the nano-channel of the PFET is a channel of doped p epi or p-type channel and the nano-channel of the NFET is a channel of doped n epi or n-type channel.
Regarding claim 17, as best as the examiner is able to ascertain the claimed invention,  BALAKRISHNAN and SAKUMA disclose the semiconductor device according to claim 15.
BALAKRISHNAN further discloses a device, wherein a stack of metal gate electrodes (gate electrodes 74 can be metal, and are formed between s/d regions 54 and 50, and vertically between channel regions 62, see fig 17) are formed between opposite source/drain regions of the NFET and between opposite source/regions of the PFET, and between the nano-channels of the NFET and the PFET in a direction normal to the surface of the substrate.
Regarding claim 18, as best as the examiner is able to ascertain the claimed invention,  BALAKRISHNAN and SAKUMA disclose the semiconductor device according to claim 15.
BALAKRISHNAN fails to explicitly disclose a device, wherein the at least one dielectric layer comprises a first oxide layer formed around the nano- channel, a high dielectric constant (k) dielectric layer formed around the first oxide layer, and a second oxide layer formed around the high k dielectric layer.
SAKUMA discloses a device, wherein the at least one dielectric layer comprises a first oxide layer (5a can be SiO, see fig 5, para 60) formed around the nano- channel, a high dielectric constant (k) dielectric layer (5b can be HfO, see fig 5, para 62) formed around the first oxide layer, and a second oxide layer (5c can be SiO, see fig 5, para 64) formed around the high k dielectric layer.
BALAKRISHNAN and SAKUMA are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BALAKRISHNAN with the charge trapping layer of SAKUMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BALAKRISHNAN with the charge trapping layer of SAKUMA in order to make a charge-storage type memory device (see SAKUMA para 35). 
Regarding claim 19, as best as the examiner is able to ascertain the claimed invention,  BALAKRISHNAN and SAKUMA disclose the semiconductor device according to claim 15.
BALAKRISHNAN fails to explicitly disclose a device, wherein the at least one dielectric layer comprises a first oxide layer formed around the nano- channel, and a high dielectric constant (k) dielectric layer formed around the first oxide layer.
SAKUMA discloses a device, wherein the at least one dielectric layer comprises a first oxide layer (5a can be SiO, see fig 5, para 60) formed around the nano- channel, and a high dielectric constant (k) dielectric layer (5b can be HfO, see fig 5, para 62) formed around the first oxide layer.
BALAKRISHNAN and SAKUMA are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BALAKRISHNAN with the charge trapping layer of SAKUMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BALAKRISHNAN with the charge trapping layer of SAKUMA in order to make a charge-storage type memory device (see SAKUMA para 35). 
Regarding claim 20, as best as the examiner is able to ascertain the claimed invention,  BALAKRISHNAN and SAKUMA disclose the semiconductor device according to claim 15.
BALAKRISHNAN fails to explicitly disclose a device, wherein the at least one dielectric layer comprises a high dielectric constant (k) dielectric layer formed around the nano-channel.
SAKUMA discloses a device wherein the at least one dielectric layer comprises a high dielectric constant (k) dielectric layer (5b can be HfO, see fig 5, para 62) formed around the nano-channel.
BALAKRISHNAN and SAKUMA are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BALAKRISHNAN with the charge trapping layer of SAKUMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BALAKRISHNAN with the charge trapping layer of SAKUMA in order to make a charge-storage type memory device (see SAKUMA para 35). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811   

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811